{¶ 37} While I agree with the majority opinion that the board of county commissioners is the final appropriating authority for the sheriff's office and that the sheriff is not entitled to set his own levels of appropriations, I would find that the board abused its discretion by failing to provide sufficient funding in 2003 to maintain the sheriff's office at even an admittedly understaffed level and would grant a limited writ of mandamus.
 {¶ 38} The sheriff has presented historical evidence of severe underfunding of his budgetary requests for staff and equipment. While revenues available for appropriation in 2003 are expected to decline from the 2002 level by about 11.4%, appropriations for operation of the sheriff's office declined by about 25%, and appropriations for employee salaries, other than the sheriff, declined by about 32.6% from 2002 levels. See Table 1.
                                 Table 1
Year33 Total Appropriation34 Sheriff's Appropriation Salary Appropriation
2000       $3,907,254.57             $716,239.09             $389,842.01
2001        3,814,976.30              667,483.32              420,375.89
2002        3,848,128.42              651,963.62              408,741.38
2003        3,462,294.3635        537,188.71              262,658.50
 *Page 243
 {¶ 39} For 2002, the sheriff alleges that he requested $738,384.50 to operate his office.36 This represented a request of 10.6% more than he received in 2001, but only 3% more than he received in 2000. Instead, despite slightly increased revenues, the board reduced the sheriff's appropriation to $651,963.62, only 88.3% of the amount requested, 2.3% less than received in 2001, and 9% less than received in 2000. As a result, the sheriff states that in October, 2002 he was forced to lay off eleven of nineteen employees, close his office from 2:00 a.m. to 6:00 a.m. each weeknight and all day Sunday, that he was "otherwise prevented from meeting my mandatory and day-to-day responsibilities," and that the necessary expenses of his office exceeded the appropriation by "approximately $140,000.37
 {¶ 40} In 2003, the sheriff requested a total appropriation of $867,341.50,38 33% more than he received in 2002, and 21% more than he had received in 2000, the year of the highest appropriation to the office for which evidence is submitted. The board appropriated $537,188.71, 62% of the amount requested, 17.6% less than in 2002, and 24% less than in 2000. However, the sheriff alleges that his true operating budget is only $271,179 in 2003 "due, in part, to the . . . [board's] encumbering $200,000 of the net appropriation for prisoner housing, medical care and meals and charging over $64,000 in 2002 expenditures to my 2003 budget."39
 {¶ 41} With regard to specific areas of the budget, as the majority opinion indicates, the sheriff alleges that his office is severely understaffed and ill equipped. The board does not substantially dispute these claims. It merely argues that, because of anticipated revenue loss, it did not abuse its discretion by applying an across-the-board budget cut to the sheriff's office, treating the sheriff's office and other county offices alike, despite evidence of understaffing and equipment (especially vehicle) problems in the department.
 {¶ 42} Regarding staffing, the evidence submitted for 2003 demonstrates that the sheriff requested $468,000 for salaries, and the board appropriated only $262,658.50, or 56.1% of requested funding and 64.3% of what was appropriated for salaries in 2002. Indeed, the difference between the 2002 and 2003 appropriations for the sheriff's employees — $146,082.88 — represents 37.86% of the entire anticipated revenue loss in 2003 from 2002 tax revenues. *Page 244 
 {¶ 43} While I do not believe that an across-the-board budget cut is unreasonable per se, like the court in Geauga Cty., supra, I believe that it is necessary to give individual attention to critical matters deserving individual attention. I believe that the steady decline in funding of the sheriff's office and the growing understaffing and increase in equipment and services needs should have alerted the board to a situation that now is out of control. Instead of responding, the board simply made deeper cuts in 2003, especially to salaries. Accordingly, I would find that the sheriff has proved that, at a minimum, his salary requests for actual employees and amounts requested for employee training and vehicle repair and maintenance for 2003 are reasonable and necessary, and would allow a writ of mandamus, limited as follows.
 {¶ 44} I would find that, in view of the prevailing fiscal conditions in Meigs County, the board has abused its discretion with regard to only the funding of salaries for actual employees in 2003, and would order the board to provide funding for only the actual staff listed in the second column of Table A, attached to the Trussell affidavit, from the effective date of this decision and judgment entry for the balance of 2003. This order would apply to line item A006A02 in the 2003 appropriation report.
 {¶ 45} With regard to equipment and supplies and training in the 2003 appropriation, I would find from the undisputed evidence that the following line-item requests are reasonable and necessary and would issue a writ of mandamus ordering the board to fully fund the sheriff's requests: (1) line item A306A03 (tires), (2) line item A106A05 (gas and oil), prorated from the date this decision and judgment entry is filed until the end of the fiscal year, and (3) line item A006A07, (training school).
 {¶ 46} Regarding all other 2003 line items, I cannot determine from the evidence submitted whether the amounts requested were reasonable and necessary or that the board abused its discretion with regard to the amounts appropriated.
 {¶ 47} I would make no order as to the relief requested for 2002 because the evidence does not clearly indicate the amount or nature of the expenditures.
 {¶ 48} For the foregoing reasons, I respectfully dissent.
33 Board's evidence, tabs 2, 3, 4, and 5.
34 Affidavit of County Commissioner Jim Sheets, ¶ 6, board's evidence, Tab 1. Apparently, all available revenues were appropriated for the years in question.
35 Anticipated revenue, Sheet's affidavit, ¶ 10.
36 Sheriff's evidence, tab 1, affidavit of Sheriff Ralph E. Trussell, ¶ 16.
37 Trussell affidavit, ¶ ¶ 19 and 25.
38 Exhibit A, attached to second amended complaint.
39 Trussell affidavit, ¶ 28. *Page 245